Title: To James Madison from James Monroe, ca. 9 August 1823 (letter not found)
From: Monroe, James
To: Madison, James


        ¶ From James Monroe. Letter not found. Ca. 9 August 1823. Offered for sale in the American Art Association, Catalogue of President Madison’s Correspondence from American Statesmen and PatriotsAmerican Art Association, Illustrated Catalogue of President Madison’s Correspondence from American Statesmen and Patriots … Collection of the Late Frederick B. McGuire (New York, 1917)., 26 Feb. 1917, item 107, where it is described as a two-page autograph letter signed, and quoted in part: “We have nothing from abroad, except the removal of the king of Spain to Cadiz. The British govt being now neutral, we have thought it a favorable moment, to propose to it, an arrangement of neutral rights, on the principles of the armd neutrality of Russia, under the Empress Catherine, with that of impressment, and to make a correspondent proposition, as to neutral rights, to the other persons with whom we have diplomatic relations. It is probable, that something may be gaind of England, from her present situation, tho’ should we fail, we cannot suffer by it.” Dated “1823”; conjectural day and month assigned, based on the canceled paragraph at the end of JM’s draft to Monroe, 13 Aug. 1823, n. 4; the “removal of the king of Spain to Cadiz” on 12 June 1823 (Gentleman’s Magazine 93, pt. 1 [1823]; 557); and the proposals on neutral rights outlined in John Quincy Adams to Richard Rush, 28 July 1823, Hamilton, Writings of James MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; 1898–1903; reprint, New York, 1969)., 6:357–61.
      